                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL WAYNE TOBIN                           :          CIVIL ACTION
                                              :
              v.                              :
                                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :          NO. 20-3757

                                        ORDER

       AND NOW, this 25th day of May 2021, upon consideration of Plaintiff’s brief

(Doc. 15), Defendant’s unopposed Motion to Remand (Doc. 16), and the administrative

record (Doc. 14), IT IS HEREBY ORDERED that the Motion for Remand is

GRANTED, and the case is REMANDED for further proceedings.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

Clerk of Court shall mark this case closed for statistical purposes.

                                           BY THE COURT:

                                           /s/ ELIZABETH T. HEY

                                           ELIZABETH T. HEY, U.S.M.J.
